DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 8/10/2021.
Claims 1-17 and 21-23 are pending. Claims 18-20 are cancelled. Claims 21-23 are new. Claims 1, 12 and 21 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election of Group I and Species II in the reply filed on 8/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Additionally, applicant does not appear to expressly elect either Sub-Species A or B in the reply filed on 8/10/2021 and as previously indicated in line number 3 of the office action mailed on 6/29/2021. However, based on the status indicators submitted with the Claim Amendments filed on 8/10/2021, claim 5 has been withdrawn and thereby the remaining non-withdrawn claims are only directed to Sub-Species B. To advance prosecution, the Examiner exercises discretion to simply act on the 
Claims 18-20, which have been canceled, were drawn to a nonelected Group, there being no allowable generic or linking claim. 
Claims 5, 7 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species/Sub-Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2021.
A.	Prior-art rejections based at least in part by Kim

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9, 12, 14-15 and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2021/0036413 A1, hereinafter “Kim”).
Regarding independent claim 1, Figure 11 of Kim discloses a semiconductor device comprising: 
a dielectric core 310g (which is analogous to 310 “core layer”- ¶¶0035, 0124, which is inherently electrically insulating to prevent short circuiting in the device); 
a radio-frequency integrated circuit (RFIC) 311g (which is analogous to 311 “semiconductor chip... (RFIC)”- ¶¶0037, 0124) disposed in an opening of the dielectric core 310g and surrounded by a dielectric material 317 (“encapsulant... insulating material”- ¶0042), wherein the dielectric material 317 fills a space between the RFIC 311g and the dielectric core 310g; 
a redistribution structure 350g (which is analogous to 350 “redistribution layer”- ¶¶0047, 0124) at a first side of the dielectric material 317, wherein a first conductive feature 353 (“plurality of wirings”- ¶0047) of the redistribution structure 350g is electrically coupled to the RFIC 311g (¶0047); 
an antenna 211 (“antenna patterns”- ¶0024) at a second side of the dielectric material 317 opposing the first side; and 
a via 325 (“core vias”- ¶0036) laterally spaced apart from the RFIC 311g and extending through the dielectric core 310g, wherein a first end of the via 325 is electrically coupled to the first conductive feature 353 of the redistribution structure 350g, and a second end of the via 325 is electrically coupled to the antenna 211 (¶0128) or is electrically coupled to a second conductive feature 333 (“plurality of wirings”- ¶0044) extending along the second side of the dielectric material 317, and 
Regarding claim 2, Figure 11 of Kim discloses a wherein the redistribution structure 350g comprises a dielectric layer 357 (“insulating layers”- ¶0047) and the first conductive feature 353 in the dielectric layer 357.
Regarding claim 3, Figure 11 of Kim discloses the semiconductor device further comprising an external connector 500 (“external electrical connection structures”- ¶0021) electrically coupled to the first conductive feature 353 of the redistribution structure 350g, wherein the redistribution structure 350g is between the external connector 500 and the RFIC 311g.
Regarding claim 4, Figure 11 of Kim discloses the semiconductor device further comprising a solder resist layer 217 (“insulating layers... solder resist”- ¶0030) at the second side of the dielectric material 317, wherein the solder resist layer 217 covers the antenna 211.
Regarding claim 8, Figure 11 of Kim discloses the semiconductor device further comprising a dielectric layer 217/237 (collectively 217 “insulating layers”- ¶0027, specifically the layer 217 directly on layer 221, and 237 “insulating layers”-¶0033) over the dielectric material 317, wherein the dielectric layer 217/237 is between the dielectric material 317 and the antenna 211, wherein the antenna 211 extends along and contacts a first side of the dielectric layer 217/237 facing away from the RFIC 311g, wherein the second end of the via 325 is electrically coupled to the second conductive feature 333 that extends parallel to the second side of the dielectric material 317.
 claim 9, Figure 11 of Kim discloses the semiconductor device further comprising a conductive feed line 233 (“feeding wirings”- ¶0031) in the dielectric layer 217/237 that electrically couples the second conductive feature 333 to the antenna 211 (¶0032).
Regarding independent claim 12, Figure 1 of Kim discloses a semiconductor device comprising: 
a dielectric substrate 310 (“core layer”- ¶0035, which is inherently electrically insulating to prevent short circuiting in the device); 
an integrated circuit (IC) die 311 (“semiconductor chip... (RFIC)”- ¶0037) disposed inside an opening of the dielectric substrate 310, wherein the IC die 311 is configured to transmit or receive radio frequency (RF) signals (¶0037); 
a dielectric material 317 (“encapsulant... insulating material”- ¶0042) in the opening of the dielectric substrate 310 and around the IC die 311; 
a redistribution structure 350 (“redistribution layer”- ¶0047) along a first side of the dielectric substrate 310, wherein a first conductive feature 355 (“plurality of vias”- ¶0047) of the redistribution structure 350 is electrically coupled to the IC die 311 (¶0047); 
a second conductive feature 333 (“plurality of wirings”- ¶0044) along a second side of the dielectric substrate 310 opposing the first side; 
a via 325 (“core vias”- ¶0036) extending through the dielectric substrate 310, wherein the via 325 electrically couples the first conductive feature 355 and the second conductive feature 333 (¶0043); and 

Regarding claim 14, Figure 1 of Kim discloses the semiconductor device further comprising a dielectric layer 217 (“insulating layers”- ¶0033, specifically the layer 217 directly on layer 221) between the antenna 211 and the second conductive feature 333, wherein the antenna 211 extends further from the IC die 311 than the second conductive feature 333.
Regarding claim 15, Figure 1 of Kim discloses the semiconductor device further including a grounded metal layer 221 (“ground patterns”, which is comprised of metal- ¶0026) in the dielectric layer 217, wherein the grounded metal layer 221 has an opening (i.e., the spaces between separated portions of 221) and is between the antenna 211 and the second conductive feature 333.
Regarding independent claim 21, Figure 1 of Kim discloses a semiconductor device comprising: 
a radio-frequency integrated circuit (RFIC) 311 (“semiconductor chip... (RFIC)”- ¶0037) in an opening of a dielectric core 310 (“core layer”- ¶0035, which is inherently electrically insulating to prevent short circuiting in the device);
a dielectric material 317 (“encapsulant... insulating material”- ¶0042) in the opening of the dielectric core 310 around the RFIC 311; 
a via 325 (“core vias”- ¶0036) extending through the dielectric core 310; 

a second conductive feature 333 (“plurality of wirings”- ¶0044) at a second side of the dielectric core 310 opposing the first side, wherein the second conductive feature 333 is electrically coupled to the first conductive feature 355 by the via 325 (¶0043); and 
an antenna 211 (“antenna patterns”- ¶0024) at the second side of the dielectric core 310, wherein the antenna 211 is electrically or electromagnetically coupled to the second conductive feature 333 (¶¶0044, 0056).
Regarding claim 22, Figure 1 of Kim discloses the semiconductor device further comprising a dielectric layer 217 (“insulating layers”- ¶0033, specifically the layer 217 directly on layer 221) between the second conductive feature 333 and the antenna 211, wherein the antenna 211 contacts and extends along a surface of the dielectric layer 217 distal from the RFIC 311.
Regarding claim 23, Figure 1 of Kim discloses the semiconductor device further comprising a grounded metal layer 221 (“ground patterns”, which is comprised of metal- ¶0026) in the dielectric layer 217 between the second conductive feature 333 and the antenna 211, wherein the grounded metal layer 221 has an opening (i.e., the spaces between separated portions of 221).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Otomaru et al. (US 2010/0151344 A1, hereinafter “Otomaru”).
Regarding claim 10, Figure 11 of Kim discloses the semiconductor device further comprising a metal layer 221 (“ground patterns”, which is comprised of metal- ¶0026) in the dielectric layer 217/237, the metal layer 221 disposed between the antenna 211 and the second conductive feature 333, wherein the metal layer 221 extends parallel to the second side of the dielectric material 317, is electrically grounded (¶0026), and has an opening (i.e., the spaces between separated portions of 221), wherein the second conductive feature 333 is configured to be electrically coupled to the antenna 211 through the opening of the metal layer 221.
Kim does not expressly disclose wherein the second conductive feature is configured to be electromagnetically coupled to the antenna through the opening of the metal layer.
Figure 27 of Otomaru discloses a semiconductor device comprising an antenna 321 (“antenna element”- ¶0268), a second conductive feature 322 (“high frequency element... IC”- ¶0270), a metal layer 323 (“shielding layer”, which is formed of metal ¶¶0218-0219, 0271) and an opening (i.e., “hole”- ¶0271) in the metal layer 323 wherein the second conductive feature 322 is configured to be electrically coupled or electromagnetically coupled to the antenna 321 through the opening of the metal layer 323 (¶0271).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that wherein the second conductive feature is configured to be electromagnetically coupled  a suitable and well-known type of coupling between the antenna and the second conductive feature.
Regarding claim 11, Figure 11 of Kim discloses the semiconductor device further comprising metal structures 235 (“feedings vias”- ¶¶0026, 0034) in the dielectric layer 217/237 and on opposing sides of the opening of the metal layer 221, wherein the metal structures 235 are electrically grounded, since metal structures 235 are electrically connected to vias 325 which are grounded (¶¶0043-0045), and extend from the first side of the dielectric layer 217/237 to a second side of the dielectric layer 217/237 facing the RFIC 311g.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of So et al. (US 2019/0058241 A1, hereinafter “So”).
Regarding claim 16, Figure 1 of Kim discloses wherein the IC die 311 has input/output (I/O) pads 313 (“pads”- ¶0037) at a front side of the IC die 311 and has a metal layer 315 (“metal layer”- ¶0036) on a backside of the IC die 311, which can be used as a signal path (¶0040).
Kim does not expressly disclose wherein the metal layer is connected to ground such that the metal layer can be interpreted as the claimed ground plane.
Figure 9 of So discloses a semiconductor device comprising an integrated circuit (IC) die 120 (“semiconductor chip... RFIC”- ¶0078) and a metal layer 112aM (“barrier pattern... metal plate”- ¶0083) on a backside of the IC die 120, wherein the metal layer 112aM is connected to ground such that the metal layer is a ground plane (¶0085).

Regarding claim 17, Figure 1 of Kim discloses wherein the front side of the IC die 311 faces the antenna 211.
B.	Prior-art rejections based at least in part by Baek 

Claim Rejections - 35 USC § 102
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al. (US 2018/0337148 A1, hereinafter “Baek”).
Regarding independent claim 1, Figure 9 of Baek discloses a semiconductor device comprising: 
a dielectric core 111 (“dielectric layer”- ¶0083); 
a radio-frequency integrated circuit (RFIC) 120 (“semiconductor chip... (RFIC)”- ¶0082) disposed in an opening of the dielectric core 111 and surrounded by a dielectric material 130 (“encapsulant... insulating material”- ¶0095), wherein the dielectric material 130 fills a space between the RFIC 120 and the dielectric core 111; 
a redistribution structure 132 (“wiring layer”- ¶0096) at a first side of the dielectric material 130, wherein a first conductive feature 132 of the redistribution structure 132 is electrically coupled to the RFIC 120 (¶0096); 

a via 113 (“core vias”- ¶0086) laterally spaced apart from the RFIC 120 and extending through the dielectric core 111, wherein a first end of the via 113 is electrically coupled to the first conductive 132 feature of the redistribution structure 132, and a second end of the via 113 is electrically coupled to the antenna 210 (¶0086) or is electrically coupled to a second conductive feature 142 (“redistribution layers”- ¶0077) extending along the second side of the dielectric material 130, and wherein the second conductive feature is configured to be electromagnetically coupled to the antenna.
Regarding claim 6, Figure 9 of Baek discloses herein the dielectric material 130 has a first thickness (i.e., maximum thickness of 130) that is larger than a second thickness (i.e., thickness of 111) of the dielectric core 111, wherein the first thickness and the second thickness are measured along a direction from the first side of the dielectric material 130 to the second side of the dielectric material 130.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (US 2019/0181085 A1), which discloses a semiconductor device comprising an integrated circuit in an opening of a core layer and connected to an antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895